[Cite as State ex rel. Peoples v. Schneider, 2015-Ohio-3207.]

                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State of Ohio ex rel.                                 :
David A. Peoples,
                                                      :
                 Relator,                                           No. 15AP-437
                                                      :
v.                                                              (REGULAR CALENDAR)
                                                      :
Judge Schneider, Court of Common
Pleas of Franklin County, Ohio,                       :

                 Respondent.                          :



                                             D E C I S I O N

                                      Rendered on August 11, 2015


                 David A. Peoples, pro se.

                 Ron O'Brien, Prosecuting Attorney, and Scott J. Gaugler, for
                 respondent.

                                          IN PROCEDENDO
                                       ON MOTION TO DISMISS
HORTON, J.
        {¶ 1} Relator, David A. Peoples, an inmate incarcerated at North Central
Correctional Institution, commenced this original action requesting this court to issue a
writ of procedendo ordering respondent, the Honorable Judge Charles Schneider, a judge
of the Franklin County Court of Common Pleas, to rule on relator's petition for post-
conviction relief filed in the common pleas court on January 6, 2015.
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of
Appeals, this matter was referred to a magistrate who issued a decision on May 11, 2015,
including findings of fact and conclusions of law, which is appended hereto. The
magistrate recommended that this court dismiss relator's complaint due to relator's
No. 15AP-437                                                                                2

failure to comply with R.C. 2969.25. Relator has not filed an objection to the magistrate's
decision.
       {¶ 3} On May 7, 2015, respondent filed a motion to dismiss relator's complaint,
asserting that relator's request for the writ of procedendo was moot, as respondent ruled
on relator's petition for post-conviction relief on February 11, 2015. Respondent attached
a copy of the February 11, 2015 decision and entry denying relator's petition for post-
conviction relief to the motion to dismiss. It is well-established that procedendo does not
lie to compel performance of a duty that has already been performed. See State ex rel.
Fontanella v. Kontos, 117 Ohio St.3d 514, 2008-Ohio-1431, ¶ 6. Thus, as respondent has
already ruled on relator's January 6, 2015 petition for post-conviction relief, relator is not
entitled to a writ of procedendo.
       {¶ 4} Accordingly, we grant respondent's motion to dismiss, and dismiss relator's
request for a writ of procedendo as moot.
                                                                           Action dismissed.


                         BROWN, P.J. and DORRIAN, J., concur.
                              _________________
No. 15AP-437                                                                            3

                                  APPENDIX
                         IN THE COURT OF APPEALS OF OHIO

                            TENTH APPELLATE DISTRICT


State of Ohio ex rel.                      :
David A. Peoples,
                                           :
              Relator,                                     No. 15AP-437
                                           :
v.                                                   (REGULAR CALENDAR)
                                           :
Judge Schneider, Court of Common
Pleas of Franklin County, Ohio,            :

              Respondent.                  :



                            MAGISTRATE'S DECISION

                               Rendered on May 11, 2015


              David A. Peoples, pro se.

              Ron O'Brien, Prosecuting Attorney, and Scott J. Gaugler, for
              respondent.

                                 IN PROCEDENDO
                             ON SUA SPONTE DISMISSAL

       {¶ 5} In this original action, relator, David A. Peoples, an inmate of the North

Central Correctional Institution ("NCCI") requests a writ of procedendo ordering

respondent, the Honorable Charles A. Schneider, a judge of the Franklin County Court of

Common Pleas to rule upon relator's petition for post-conviction relief allegedly filed in

the common pleas court on January 6, 2015 in Franklin C.P. No. 01CR-4150.

Findings of Fact:
No. 15AP-437                                                                                    4

       {¶ 6} 1. On April 22, 2015, relator, an NCCI inmate, filed this original action
against respondent.
       {¶ 7} 2. Relator has not deposited with the clerk of this court the monetary sum
required as security for the payment of costs. See Loc.R. 13(B) of the Tenth District Court
of Appeals.
       {¶ 8} 3. With his complaint, relator filed a document captioned "Affidavit of
Indigence" which relator executed on April 16, 2015.
       {¶ 9} 4. Relator did not file with his complaint a statement that sets forth the
balance in his inmate account as certified by the institutional cashier pursuant to R.C.
2969.25(C)(1).
       {¶ 10} 5. With his complaint, relator did file a document captioned "The
Petitioner's Affidavit Pursuant to R.C. § 2969.25." The affidavit was executed by relator
on April 17, 2015.
       {¶ 11} In the affidavit, relator avers:
              I have filed the following previous civil actions. #(1), A Writ
              of Mandamus, in the Ohio Supreme Court, at Columbus-
              Ohio., On (11/19/2013).       The writ was Dismissed on
              (01/22/2014). No Sanction was imposed.

              #(2), A Writ of Mandamus, in the Tenth Appellate District
              Court of Appeals on (10/11/2013). The Writ was Dismissed
              on (5/15/2014). No Sanction was imposed.

       {¶ 12} The affidavit executed April 17, 2015 fails to present a brief description of
the nature of the civil action, fails to state the case name and case number in which the
action was brought, and fails to name each party to the civil action.
Conclusions of Law:
       {¶ 13} It is the magistrate's decision that this court sua sponte dismiss this action.
       {¶ 14} R.C. 2969.25 provides:
              (A) At the time that an inmate commences a civil action or
              appeal against a government entity or employee, the inmate
              shall file with the court an affidavit that contains a
              description of each civil action or appeal of a civil action that
              the inmate has filed in the previous five years in any state or
              federal court. The affidavit shall include all of the following
              for each of those civil actions or appeals.
No. 15AP-437                                                                              5


              (1) A brief description of the nature of the civil action or appeal;

              (2) The case name, case number, and the court in which the
              civil action or appeal was brought;

              (3) The name of each party to the civil action or appeal;

              (4) The outcome of the civil action or appeal, including
              whether the court dismissed the civil action or appeal as
              frivolous or malicious under state or federal law or rule of
              court, whether the court made an award against the inmate
              or the inmate's counsel of record for frivolous conduct under
              section 2323.51 of the Revised Code, another statute, or a
              rule of court, and, if the court so dismissed the action or
              appeal or made an award of that nature, the date of the final
              order affirming the dismissal or award.

              ***

              (C) If an inmate who files a civil action or appeal against a
              government entity or employee seeks a waiver of the
              prepayment of the full filing fees assessed by the court in
              which the action or appeal is filed, the inmate shall file with
              the complaint or notice of appeal an affidavit that the inmate
              is seeking a waiver of the prepayment of the court's full filing
              fees and an affidavit of indigency. The affidavit of waiver
              and the affidavit of indigency shall contain all of the
              following:

              (1) A statement that sets forth the balance in the inmate
              account of the inmate for each of the preceding six months,
              as certified by the institutional cashier;

              (2) A statement that sets forth all other case and things of
              value owned by the inmate at that time.

       {¶ 15} Here, by failing to file a statement that sets forth the balance in his inmate
account as certified by the institutional cashier, relator has failed to meet a mandatory
filing requirement set forth in R.C. 2969.25(C)(1) and, thus, this court must dismiss this
action. Fuqua v. Williams, 100 Ohio St.3d 211, 2003-Ohio-5533; Hawkins v. S. Ohio Corr.
Facility, 102 Ohio St.3d 299, 2004-Ohio-2893.
       {¶ 16} Also, relator's affidavit executed April 17, 2015 that lists the two prior
actions fails to comply with R.C. 2969.25(A) with respect to the two actions listed.
No. 15AP-437                                                                                 6

       {¶ 17} That is, the two prior actions listed are identified only by the date of the
filing of the action, the date of the dismissal, and the court in which the action was filed.
Relator's affidavit fails to comply with the requirements of R.C. 2969.25(A). Thus, this
court must also dismiss this mandamus action because relator has failed to comply with
the mandatory filing requirements set forth in R.C. 2969.25(A).
       {¶ 18} Accordingly, for all the above reasons, it is the magistrate's decision that this
court sua sponte dismiss this action.


                                           /S/ MAGISTRATE
                                           KENNETH W. MACKE


                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign
              as error on appeal the court's adoption of any factual finding
              or legal conclusion, whether or not specifically designated as
              a finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically
              objects to that factual finding or legal conclusion as required
              by Civ.R. 53(D)(3)(b).